15‐963 
USA v. Parisi 
 
                              UNITED STATES COURT OF APPEALS 

                                     FOR THE SECOND CIRCUIT 

                                        _______________ 

                                       August Term, 2015 

                 (Submitted: March 2, 2016               Decided: May 3, 2016) 

                                       Docket No. 15‐963 

                                        _______________ 
 
                            UNITED STATES OF AMERICA, 
                                          
                                            Appellee, 
                                          
                                      —v.— 
                                          
            JOHN W. PARISI, A/K/A SEALED DEFENDANT, A/K/A JOHN PARISI,  
                                          
                                            Defendant‐Appellant,  
 
                                         MELODY PARISI, 
                                                    
                                                   Defendant. 
                                         _______________                       

                                            Before: 
                                                
                                    KATZMANN, Chief Judge, 
                                                
                                 SACK and LOHIER, Circuit Judges. 

                                                1
                                          
                                  _______________  

      Appeal from a decision of the District Court for the Northern District of 
New York, granting a request of the United States Probation and Pretrial Services 
to modify the conditions of Defendant‐Appellant John Parisi’s supervised 
release. Affirmed. 
                                _______________                        
 
                               Kofi Sansculotte and Paul D. Silver, Assistant 
                               United States Attorneys, for Richard S. Hartunian, 
                               United States Attorney for the Northern District 
                               of New York, Albany, NY, for Appellee. 
                          
                               Timothy Austin, Assistant Federal Public 
                               Defender, and Melissa A. Tuohey, Appellate 
                               Attorney, for Lisa A. Peebles, Federal Public 
                               Defender, Syracuse, NY, for Defendant‐Appellant. 
                                _______________                        
                       
PER CURIAM: 

      Defendant‐Appellant John Parisi appeals a March 23, 2015 decision of the 

District Court for the Northern District of New York (Kahn, J.) modifying the 

special conditions of supervised release that had been imposed on Parisi at the 

time of his sentencing in 2004 to include what are now standard conditions of 

supervision for individuals convicted of sex offenses. Parisi contends that the 

modification was improper because there are no new or changed circumstances 

relating directly to his case that warrant the imposition of these conditions. 



                                          2
However, even though new or changed circumstances may justify a modification, 

see United States v. Lussier, 104 F.3d 32, 36 (2d Cir. 1997), they are not a 

prerequisite to a district court’s decision to modify the conditions of release. 

Therefore, the modification was not improper on that basis.  

      Parisi also argues that the new conditions are improper because they are 

not reasonably related to his underlying offense conduct and involve a greater 

deprivation of liberty than is reasonably necessary. And he challenges the 

modifications on procedural grounds, arguing that he did not receive an 

adequate modification hearing pursuant to Rule 32.1(c)(1) of the Federal Rules of 

Criminal Procedure. These arguments also lack merit. Accordingly, the district 

court’s decision modifying the conditions of Parisi’s supervised release is 

AFFIRMED. 

                                            I 

      In 2003, Parisi pled guilty to four counts of sexual exploitation of a minor 

under 18 U.S.C. §§ 2251(a) and (d), and to one count of witness tampering under 

18 U.S.C. §§ 1512(b) and 2. Parisi had operated an adult pornographic website 

since about 1997. In August 1996, he videotaped two 15‐year‐old females (“Jane 

Doe #1” and “Jane Doe #2”) posing in a number of sexually explicit positions and 



                                            3
then modified the images to make it appear that he was engaging in sexual acts 

with them. On three occasions, all in 1997, he videotaped a third female (“Jane 

Doe #3”), then 17 years old, posing in a number of sexually explicit positions. In 

1998, he again videotaped Jane Doe #1 and altered the images. A number of these 

images were made available on his website. Shortly after her third video 

modeling session, Jane Doe #3 asked Parisi to delete photos of her from the 

website. Although he said he would, he never did.  

      A federal search warrant was executed at Parisi’s residence in May 2000, 

resulting in the seizure of business records, modeling contracts, videotapes, 

computer discs, and a computer containing explicit images of Jane Doe #1, Jane 

Doe #2, and Jane Doe #3. Included in these seized materials was a modeling 

contract with Jane Doe #3 that was dated on her eighteenth birthday, but she 

denied ever having signed the agreement. Officials executed a second search 

warrant at Parisi’s residence in June 2000, because his website was active, had 

been updated since the first search, and continued to offer images of Jane Doe #1. 

Later, a third search warrant was executed after officials learned the website was 

still operating through a different internet service provider and still offering 

images of Jane Doe #1, Jane Doe #2, and Jane Doe #3. During the investigation, 



                                          4
Parisi persuaded Jane Doe #1 and Jane Doe #2 to sign false affidavits stating that 

they were 18 years old when they were videotaped by him.  

      On February 11, 2004, Parisi was sentenced to 150 months’ imprisonment 

and 3 years’ supervised release. He served his prison term and was released on 

supervision on December 24, 2014. In January 2015, the United States Probation 

and Pretrial Services (“Probation Services”) petitioned to modify the special 

conditions of his supervised release to include, inter alia, the following two 

conditions:  

      1)  You  shall  submit  your  person,  and  any  property,  house, 
      residence,  vehicle,  papers,  effects,  computer,  electronic 
      communications devices, and any data storage devices or media, to 
      search  at  any  time,  with  or  without  a  warrant,  by  any  federal 
      probation  officer,  or  any  other law  enforcement  officer  from  whom 
      the  Probation  Office  has  requested  assistance,  with  reasonable 
      suspicion  concerning  a  violation  of  a  condition  of  probation  or 
      supervised  release  or  unlawful  conduct  by  you.  Any  items  seized 
      may  be  removed  to  the  Probation  Office  or  to  the  office  of  their 
      designee for a more thorough examination. 
       
      2)  Your  supervision  may  include  examinations  using  a  polygraph, 
      computerized  voice  stress  analyzer  [(“CVSA”)],  or  other  similar 
      device  to  obtain  information  necessary  for  supervision,  case 
      monitoring,  and  treatment.  You  shall  answer  the  questions  posed 
      during the examination, subject to your right to challenge in a court 
      of  law  the  use  of  such  statements  as  violations  of  your  Fifth 
      Amendment rights. In this regard, you shall be deemed to have not 
      waived  your  Fifth  Amendment  rights.  The  results  of  any 
      examinations shall be disclosed to the United States Probation Office 


                                           5
      and  the  Court,  but  shall  not  be  further  disclosed  without  the 
      approval of the Court. 
       
App. at 38. Probation Services explained that these conditions are now standard 

conditions for the supervision of individuals convicted of sex offenses.  

      On February 27, 2015, the district court held a hearing on Probation 

Services’ request. Just prior to the hearing, Parisi submitted a letter to the court 

through counsel objecting to the modified conditions. At the hearing, the court 

heard brief arguments by each party and requested supplemental briefing with 

respect to Parisi’s objections. On March 23, 2015, having considered the 

additional briefing and without holding another hearing, the court issued an 

order granting Probation Services’ request. Parisi filed a notice of appeal on 

March 31, 2015. 

                                          II 

      We first consider Parisi’s arguments that the court erred in modifying the 

conditions of his release because (1) there were no new or unforeseen 

circumstances relating specifically to Parisi’s conduct that warranted the 

modification, and (2) the new conditions are not reasonably related to the 

statutory purpose of supervision and result in a greater deprivation of liberty 

than is reasonably necessary. “We review the propriety of a supervised release 


                                           6
condition,” and modifications to the condition, “for abuse of discretion.” See 

United States v. Brown, 402 F.3d 133, 136 (2d Cir. 2005). 

                                           A 

      A court “may modify, reduce, or enlarge the conditions of supervised 

release, at any time prior to the expiration or termination of the term of 

supervised release” after considering certain sentencing factors outlined in 18 

U.S.C. § 3553(a). 18 U.S.C. § 3583(e)(2). Parisi contends, however, that a court 

may modify conditions of release under this provision only where new or 

unforeseen circumstances specifically relating to the defendant justify the 

modification. Because there are no such circumstances here, he argues that the 

modification was improper. 

      As an initial matter, the government contends that Parisi waived this 

argument before the district court and, therefore, cannot raise it on appeal. See 

United States v. Olano, 507 U.S. 725, 733 (1993); United States v. Jackson, 346 F.3d 22, 

24 (2d Cir. 2003). We disagree. Although Parisi conceded below that a violation of 

a condition of supervised release is not a prerequisite to modifying conditions of 

release, he argued before the district court and again on appeal that in order to 

justify a modification, Probation Services must present some new fact or 



                                           7
circumstance that relates specifically to the defendant. See App. at 69 n.1. In other 

words, his position was and is that the court cannot base its modification 

determination solely on the same set of facts that it considered at the initial 

sentencing hearing. Because he did not waive this position below, we consider 

the argument on appeal.  

      Nonetheless, Parisi’s position is without merit. He relies primarily on our 

decision in United States v. Lussier, 104 F.3d 32 (2d Cir. 1997), where we noted that 

a district court may modify conditions of supervised release “in order to account 

for new or unforeseen circumstances.” Id. at 36. He contends that Lussier suggests 

that a modification of supervised release conditions cannot take place without 

some action by the defendant or a new circumstance in the defendant’s life that 

arises after the original sentence was imposed. However, this reasoning is 

contrary to the plain language of Lussier, which does not require new or changed 

circumstances relating to the defendant in order to modify conditions of release, 

but simply recognizes that changed circumstances may in some instances justify 

a modification. See id. So long as the court, when modifying supervised release 

conditions, considers the relevant 18 U.S.C. § 3553(a) sentencing factors, there is 

no additional requirement that it make a finding of new or changed 



                                          8
circumstances with respect to the defendant. Cf. United States v. Vargas, 564 F.3d 

618, 623–24 (2d Cir. 2009) (holding that a district court may extend a term of 

supervised release under 18 U.S.C. § 3583(e) at any time prior to its expiration, 

even in the absence of new circumstances); see also United States v. Bainbridge, 746 

F.3d 943, 950 (9th Cir. 2014) (“[A] district court can modify a defendant’s 

conditions of supervised release . . . even absent a showing of changed 

circumstances.”); United States v. Begay, 631 F.3d 1168, 1172 (10th Cir. 2011) 

(holding that a district court is not “require[d] . . . to find changed circumstances 

in order to modify conditions of supervised release”); United States v. Davies, 380 

F.3d 329, 332 (8th Cir. 2004) (“[T]he statute that authorizes district courts to 

modify the conditions of supervised release does not require new evidence, nor 

even changed circumstances in the defendant’s life.”). Accordingly, because a 

change in Parisi’s circumstances is not a prerequisite to a modification under 18 

U.S.C. § 3583(e), we decline to reverse the district court on that basis.  

                                           B 

      Parisi next argues that, even if new or changed circumstances are not 

required, the district court improperly imposed the new conditions because they 

do not satisfy the substantive requirements under 18 U.S.C. § 3583(d) and (e). 



                                           9
Again, we disagree. A court may order special conditions of supervised release 

in addition to the usual general conditions, so long as they are “reasonably 

related” to: 

      (A) “the nature and circumstances of the offense and the history and 
      characteristics  of  the  defendant”;  (B)  “the  need  for  the  sentence 
      imposed to afford adequate deterrence to criminal conduct”; (C) the 
      protection of the public; and (D) the rehabilitative and medical care 
      needs of the defendant.  
 
Brown, 402 F.3d at 136–37 (quoting U.S. Sentencing Guidelines Manual 

§ 5D1.3(b)). The condition “must also involve ‘no greater deprivation of liberty 

than is reasonably necessary for the purposes’ of sentencing, and it must be 

‘consistent with any pertinent policy statements’ in the Guidelines.” Id. at 137 

(quoting 18 U.S.C. § 3583(d)).  

      The district court found that the new search condition is reasonably related 

to the nature of Parisi’s offense conduct and to the broader goals of public safety. 

In particular, it found that changes in technology since Parisi was originally 

sentenced justify a broader search condition, because Parisi could commit similar 

conduct using new technology that would not fit within the scope of the original 

search condition. Furthermore, the new search condition includes an outside 

constraint—Probation Services must have a reasonable suspicion that Parisi has 



                                          10
violated a condition of his release or engaged in unlawful conduct before it 

engages in a search. 

      The new search condition is also consistent with the pertinent policy 

statement in the Guidelines, which recommends including the following 

“special” supervised release condition in cases involving sex offenses:  

      A  condition  requiring  the  defendant  to  submit  to  a  search,  at  any 
      time,  with  or  without  a  warrant,  and  by  any  law  enforcement  or 
      probation  officer,  of  the  defendant’s  person  and  any  property, 
      house,  residence,  vehicle,  papers,  computer,  other  electronic 
      communication  or  data  storage  devices  or  media,  and  effects  upon 
      reasonable  suspicion  concerning  a  violation  of  a  condition  of 
      supervised release or unlawful conduct by the defendant, or by any 
      probation officer in the lawful discharge of the officer’s supervision 
      functions. 
       
U.S. Sentencing Guidelines Manual § 5D1.3(d)(7)(C). This Guidelines provision is 

actually broader than the condition applied to Parisi in that it allows a search by 

a probation officer “in the lawful discharge of the officer’s supervision 

functions,” even without reasonable suspicion.  

      Reviewing the new search condition in light of the facts of Parisi’s case, we 

cannot conclude that the district court abused its discretion in finding that the 

condition was reasonably related to the offense conduct and purposes of the 

sentence or that it was a greater deprivation of liberty than reasonably necessary. 



                                         11
      Parisi similarly fails to show that the district court abused its discretion in 

imposing the new polygraph/CVSA condition. In United States v. Johnson, 446 

F.3d 272 (2d Cir. 2006), we held that “polygraph testing can . . . further 

sentencing goals without excessive deprivations of liberty.” Id. at 278. 

Specifically, it can “further sentencing objectives such as rehabilitation and 

deterrence.” Id. Parisi argues that his case is distinguishable from the facts of 

Johnson, because the defendant there was a “serial offender who apparently 

resisted honest self‐assessment” and was not “adequately engaged in the 

recovery process.” Id. However, the district court could properly conclude that 

Parisi’s deceptive behavior during the course of the investigation similarly 

warranted the imposition of the modified condition here. Accordingly, we find 

that the district court did not abuse its discretion in modifying Parisi’s conditions 

of supervised release to include the new polygraph/CVSA condition. 

                                          III 

       We turn next to Parisi’s argument that the district court failed to hold a 

hearing in accordance with Rule 32.1(c)(1) of the Federal Rules of Criminal 

Procedure. Because he failed to raise this issue before the district court, we 




                                          12
review the adequacy of the hearing for plain error. See Puckett v. United States, 

556 U.S. 129, 135 (2009).   

      Rule 32.1(c)(1) requires that “[b]efore modifying the conditions of 

probation or supervised release, the court must hold a hearing, at which the 

person has the right to counsel and an opportunity to make a statement and 

present any information in mitigation.” Parisi argues that the modification 

hearing that the district court held on February 27, 2015, was inadequate because 

the merits of his objections were not reached and he was not given an 

opportunity to make a statement and present information in mitigation. We 

conclude that Parisi’s arguments on this point are without merit. The district 

court heard arguments from Parisi’s counsel and the government on the merits 

of Parisi’s objections, and received additional briefing from the parties on its 

authority to order the proposed modifications. There is no requirement that the 

district court resolve the modification request at the time of the Rule 32.1 

hearing. Furthermore, although the court did not specifically invite Parisi to 

make a statement on his own behalf, we cannot conclude that he did not have the 

opportunity to do so. Accordingly, the district court did not err by not holding a 

second hearing on Probation Services’ modification request. 



                                         13
                                      IV 

      We have considered all of Parisi’s remaining arguments on this appeal and 

do not find them persuasive. The judgment of the district court is AFFIRMED. 




                                      14